Case 3:19-cv-00800-SPM Document 127 Filed 07/27/21 Page 1 of 21 Page ID #10197




              IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF ILLINOIS

  ADELAIDA ANDERSON and JEFF
  ANDERSON,

               Plaintiffs,

  v.                                            Case No. 19-CV-00800-SPM

  RAYMOND CORPORATION,

               Defendant.

                         MEMORANDUM AND ORDER

 McGLYNN, District Judge:

                                     INTRODUCTION

       On July 29, 2017, Plaintiff Adelaida Anderson was operating a Raymond Model

 425 Reach Forklift. During the course of operating the forklift she somehow found

 herself outside of the operator’s compartment and not in control of the moving forklift

 which tragically trapped and severed her leg. A jury will be called upon to determine

 what happened, how it happened, and why it happened that Anderson was injured.

 Neither party claims there to be an eyewitness to help us understand this tragic and

 catastrophic event.

       Both    parties   wish   to    present   the    opinions   of   engineers,   accident

 reconstructionists, scientists, and physicians to reconstruct and explain the events of

 that day. The Andersons believe that it is Defendant Raymond Corporation’s fault

 that this injury occurred and have presented witnesses that they believe are

 sufficiently qualified to explain to the jury how this accident happened and how

                                        Page 1 of 21
Case 3:19-cv-00800-SPM Document 127 Filed 07/27/21 Page 2 of 21 Page ID #10198




 certain defects in the design of the Raymond model forklift led to her injury. Raymond

 advances their own phalanx of experts to explain to the jury why this incident

 occurred; and while tragic, opine that it was due to no fault on Raymond’s part. A

 jury sitting in judgment of this dispute would be greatly benefited from the insights

 qualified experts could impart to them as they try to answer the questions posed to

 them.

         As part of the Court’s analysis, the Raymond’s Operator’s Manual was

 reviewed. The Manual for this forklift dedicates a section to safety. It gives

 instructions about how to use it safely and how to avoid serious injury. In multiple

 places in that Manual the operator is warned to stay inside the operator’s

 compartment at all times while in use. However, it contains this very important

 caveat: “If your lift truck starts to tip . . . get off the truck immediately and move

 quickly away. If the truck tips over with you inside, you could be seriously injured or

 killed” (Doc. 112-6, p. 15). The Manual also covers stability issues. It cautions that

 lift truck can tip or overturn if “driving, braking or turning too fast.” It can tip due to

 poor floor conditions” (Id.). It can tip due to “rapid changes in speed, turns or

 directions in travel” (Id.). Each warning regarding the risk of tipping shows an

 operator exiting the lift truck by stepping outside of the operator area in a direction

 away from the opposite end of the mast and forks (Id.).

         The Raymond exerts a great deal of effort to explain the risk of harm to

 operators should they find themselves in an accident scenario where the forklift is

 about to run off a loading dock or similar raised area forks first. Alas, this is not an



                                       Page 2 of 21
Case 3:19-cv-00800-SPM Document 127 Filed 07/27/21 Page 3 of 21 Page ID #10199




 accident scenario either party advances as a possible sequence of events leading to

 Anderson’s injury.

       Its only apparent relevance is to American National Standards Institute

 (“ANSI”) standards that recommend against a locking or fixed door impeding the

 quick and unobstructed emergency exit by an operator from the forklift in a scenario

 where the forklift is about to go over or off a dock or elevated platform.

       The Andersons advance as relevant to this accident, Clause 7.20.2 of ANSI

 B56.1-2012 which states: “Means shall be provided to disconnect the travel circuit

 automatically when the operator leaves the operating position.” Also, ISO 3691-

 1:2011 standard indicates in clause 4.7.7.4 that, “Trucks with a side-facing seated or

 standing operator shall be so built that when travelling, the operator cannot

 unintentionally place his feet outside the confines of the truck; or, alternatively, the

 truck shall be equipped with a traction cut off (e.g. dead-man switch), enabled

 whenever an operator’s foot is not in the safeguarded position.” In addition, clause

 4.2.2.4 states that, “Powered travel movement of the truck with a ride-on operator

 shall be possible only if the operator is in the normal operating position.” These

 standards are pertinent to contemplate when examining Ms. Anderson’s accident.

       Before the Court are motions in limine filed by the parties seeking to bar the

 testimony of certain expert witnesses as their opinions and methodology do not meet

 the standards required in Daubert v. Merrell Dow Pharm. Inc., 509 U. S. 579 (1993)

 and Federal Rule of Evidence 702. The Andersons also filed motions to secure pretrial




                                      Page 3 of 21
Case 3:19-cv-00800-SPM Document 127 Filed 07/27/21 Page 4 of 21 Page ID #10200




 determinations that their tendered experts satisfy Daubert and Rule 702; a type of

 preclearance if you will.

       This Order addresses the following motions filed by the Andersons: Daubert

 Motion regarding Meyer (Doc. 75), Daubert Motion regarding Kerrigan (Doc. 76),

 Daubert Motion regarding Jeka (Doc. 77), motion seeking to exclude expert testimony

 of Michael Rogers (Doc. 84), motion to exclude expert testimony of Kathleen Rodowicz

 (Doc. 85) and motion to exclude expert testimony of Robert Kerla (Doc. 86).

       This Order addresses the following motions filed by Raymond: Motion to

 preclude testimony of John Meyer (Doc. 81), motion to preclude testimony of Jason

 Kerrigan (Doc. 82) and motion to preclude testimony of John Jeka (Doc. 83).

              LEGAL STANDARD FOR THE ADMISSION OF EXPERT TESTIMONY

       The admissibility of expert opinion evidence is governed by Federal Rule of

 Evidence 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).

 An excellent synthesis of the law that followed Daubert and animates Rule 702

 appears in Kirk v. Clark Equipment Company, 991 F. 3d 865 (7th Cir. 2021). The Kirk

 Court started with the Daubert standard:

       In Daubert, the Supreme Court explained that Rule 702 confides to the
       district court a gatekeeping responsibility to ensure that the proposed
       expert testimony “is not only relevant, but reliable.” In performing this
       role, the district court must engage in a three-step analysis, evaluating:
       “(1) the proffered expert’s qualifications; (2) the reliability of the expert’s
       methodology; and (3) the relevance of the expert’s testimony.”

 Kirk, 991 F. 3d at 872 (citations omitted). The Kirk Court then expanded on the

 reliability of expert methodology:




                                       Page 4 of 21
Case 3:19-cv-00800-SPM Document 127 Filed 07/27/21 Page 5 of 21 Page ID #10201




       When evaluating the reliability of expert testimony, the district court
       must make “a preliminary assessment of whether the reasoning or
       methodology underlying the testimony is scientifically valid.” A court
       may consider the following non-exhaustive list of factors:
       (1) [W]hether the particular scientific theory “can be (and has been)
       tested”; (2) whether the theory “has been subjected to peer review and
       publication”; (3) the “known or potential rate of error”; (4) the “existence
       and maintenance of standards controlling the technique’s operation”;
       and (5) whether the technique has achieved “general acceptance” in the
       relevant scientific or expert community.
       “No one factor is dispositive, however, and ‘the Supreme Court has
       repeatedly emphasized [that] the Rule 702 text is a flexible one.’” In
       addition, “the correct inquiry focuses not on ‘the ultimate correctness of
       the expert’s conclusions,’ but rather on ‘the soundness and care with
       which the expert arrived at her opinion.’”
       A court’s determination that an expert possesses the requisite
       qualifications does not, without more, provide a sufficient basis for
       admissibility. We have underscored that “[e]ven ‘[a] supremely qualified
       expert cannot waltz into the courtroom and render opinions unless those
       opinions are based upon some recognized scientific method.’”

 Id. at 873 (citations omitted).

       The Kirk Court next stated:

       “The purpose of Daubert . . . was to require courts to serve as gatekeepers
       so that unreliable expert testimony does not carry too much weight with
       the jury.” At the Daubert phase, then, “[t]he ultimate question is
       whether the expert’s approach is scientifically valid.” “The focus is on
       the expert’s methodology, not his ultimate conclusions.”

 Id. at 877 (citations omitted). The Kirk Court said that a “key question to be answered

 in determining whether a theory or technique is scientific knowledge that will assist

 the trier of fact will be whether it can be (and has been) tested.” Id. at 877-78 (quoting

 Daubert, 509 U.S. at 593; citing McCloud ex rel. Hall v. Goodyear Dunlop Tires N.

 Am., Ltd., 479 F. Supp. 2d 882, 892 (C.D. Ill. 2007) (“To meet the testing factor




                                       Page 5 of 21
Case 3:19-cv-00800-SPM Document 127 Filed 07/27/21 Page 6 of 21 Page ID #10202




 required by Daubert an expert does not need to perform the best conceivable test.

 Instead, the question is whether valid scientific testing was performed.”).

                                         ANALYSIS

       The Court will address the objections to the Andersons’ proposed experts, then

 examine the objections to Raymond’s proposed experts.

       I.     John Meyer

       The Court has reviewed the education, background, experience and training of

 John Meyer, PhD, and find him qualified to offer opinions relating to mechanical

 engineering, accident reconstruction, and failure analysis. He earned a PhD in

 Mechanical Engineering from Massachusetts Institute of Technology. He has taught

 engineering at the college level. He has many years of experience in accident

 reconstruction and failure analysis.

       Much is made of the fact that this forklift was not equipped with a

 compartment door. Of great significance to the debate is applicable ANSI standards

 that recommend against making a locking and latching compartment door standard

 equipment on a stand-up lift truck. While the evidence shows that a compartment

 door can feasibly be designed for inclusion in this particular forklift, as a door is an

 available option, the applicable standards propounded by ANSI advise against it. The

 reason is that there should be no impediment to the operator being able to make a

 quick exit in an accident scenario.

       John Meyer opines that the applicable ANSI is wrong and that the better

 reasoned engineering decision is to equip the forklift with a door. Raymond argues



                                        Page 6 of 21
Case 3:19-cv-00800-SPM Document 127 Filed 07/27/21 Page 7 of 21 Page ID #10203




 that this opinion is simply not embraced by the engineering community and John

 Meyer’s analysis and efforts in this case are not sufficiently exhaustive or thorough

 to green light a jury to consider rejecting the engineering consensus on this specific

 matter. Indeed, other courts have concluded that witnesses opining that a

 compartment door should be affixed to a standup, counterbalanced, lift truck lacked

 sufficient reliability and sufficient support by a scientific methodology to allow their

 presentment for a jury’s consideration. See, e.g., Lawrence v. Raymond Corp., 501

 Fed. App’x 515, 518 (6th Cir. 2012) (affirming Lawrence v. Raymond Corp., 2011 WL

 3418324 (N.D. Ohio Aug. 4, 2011)); Newell Rubbermaid, Inc. v. Raymond Corp., 2010

 WL 2643417, at *6 (N.D. Ohio July 1, 2010), aff’d 676 F.3d 521, 528-29 (6th Cir. 2012);

 Brown v. Raymond Corp., 318 F. Supp. 2d 591, 599 (W.D. Tenn. 2004), aff’d 432 F.3d

 640, 646 (6th Cir. 2005) (citing Dancy v. Hyster Company, 127 F.3d 649 (8th Cir.

 1997)); Dhillon v. Crown Controls Corp., 269 F.3d 865, 869-70 (7th Cir. 2001).

       This Court finds that John Meyer’s opinion that Raymond was negligent or

 that its forklift is dangerously and defectively designed because it does not come

 standard with a compartment door, especially one that locks or latches, simply does

 not pass the Daubert test.

       While the ANSI standard recommends against a locking or latching

 compartment door to protect against operator departure from the operating

 compartment, it is reasonable to inquire about the safeguards against serious injury

 in the event, as here, the operator departs from the operating compartment while the




                                      Page 7 of 21
Case 3:19-cv-00800-SPM Document 127 Filed 07/27/21 Page 8 of 21 Page ID #10204




 vehicle is tipping or moving. It is this inquiry that exposes the true questions about

 the safety of the forklift in question.

        It is in this realm of analysis that the Andersons’ experts, including John

 Meyer, offer expert insights worthy of presentation to the jury for their consideration.

        The Court has reviewed the 138-page report of John Meyer as well as the

 lengthy attachments (Doc. 75-3). The 57-page Attachment C is particularly

 compelling in documenting the scientific and engineering data he reviewed and

 claims to have replead upon in formulating his opinions (Id. at 151-207). The Court

 finds the opinions set out in that report are relevant to this case. Those opinions

 reflect his considered judgment after reviewing the pertinent scientific and

 engineering data.

        Raymond claims that much of what John Meyer did was review the deposition

 testimony and opinions of others who have previously been barred by other courts

 from offering such opinions or whose opinions had been rejected by other juries. That

 assertion belies the substantially more exhaustive analysis engaged in by John Meyer

 as demonstrated in his report. It also ignores his review of OSHA records, lift truck

 accident reports, engineering standards, and other standup, counterbalanced lift

 trucks available on the market. Many of his opinions are based upon such other

 vehicles and how those vehicles, as designed and manufactured, adequately

 addressed the very safety deficiencies he opines that the Raymond model forklift is

 plagued by and relate to Anderson’s injuries.




                                           Page 8 of 21
Case 3:19-cv-00800-SPM Document 127 Filed 07/27/21 Page 9 of 21 Page ID #10205




       The Court has reviewed Judge Whittemore’s January 28, 2021 Order in the

 case of McHale, et al v. Crown Equipment Corp., 8:19-CV-00707 (U.S. Dist. Ct. Middle

 Fla., Tampa Div.). That case is similar in important respects to this case, and the

 admissibility of expert testimony of John Meyer, John Jeka, and Jason Kerrigan was

 the subject of that Order. Judge Whittemore found Meyer, Jeka, and Kerrigan

 possessed sufficient expertise to offer their opinions and that their methodology in

 reaching those opinions was sound. This Court finds Judge Whittemore’s analysis of

 these witnesses, their opinions, and the application of Daubert, sound and persuasive.

       II.    Jason Kerrigan

      The Court has reviewed the education, background, experience, and training of

 Dr. Jason Kerrigan, with respect to the fields of injury biomechanics, kinematics, and

 anthropomorphic test devices (“ATDs”). He holds a Ph.D. and M.E. in Mechanical and

 Aerospace Engineering and is an Associate Professor in the Department of

 Mechanical and Aerospace Engineering at the University of Virginia and the

 University’s Center for Applied Biomechanics. The research conducted by the

 Center’s members focuses on impact biomechanics for injury prevention. He regularly

 studies various motorized vehicles to determine safety optimization. Additionally, he

 is well versed in human body modeling and testing, specializing in active musculature

 and tensed response to impacts. As well, he has extensive experience determining

 injury countermeasures using human computational models and ATDs.

      He has reviewed seven events like this one involving substantially similar, if not

 identical forklifts and injuries to the operator’s left foot. While Kerrigan is not a



                                      Page 9 of 21
Case 3:19-cv-00800-SPM Document 127 Filed 07/27/21 Page 10 of 21 Page ID #10206




  medical doctor, he is a professor at the University of Virginia School of Medicine in

  the Orthopedic Surgery department and has training and experience reviewing

  medical records to evaluate injuries (Doc. 76-7, pp. 1-3, 38). I find the witness

  qualified to render biomechanical engineering opinions regarding what caused

  Anderson’s injuries, how the design of the forklift may have contributed to her

  injuries, and the use of data obtained from ATD devices.

        Kerrigan analyzes the likely interactions Anderson would have with the

  forklift during the accident. Based on Anderson’s testimony, he opines that the

  instability of the forklift caused her to move her left foot which led to her loss of

  balance and falling into the path of the moving forklift. This led to her left foot and

  leg being run over by the steered wheel of the forklift.

        In addition to reviewing the testimony of Mrs. Anderson, he reviewed all the

  available witness statements and testimony about the accident (Doc. 76-7, pp. 4-6).

  Kerrigan reviewed Anderson’s medical records to ascertain exactly how and where

  her foot was injured (Id. at 6-9). Kerrigan inspected the shoe Mrs. Anderson was

  wearing at the time she was injured (Id. at 9-11). He considered the design of the

  forklift and how, from a biomechanical point of view, she likely would have interacted

  with forklift – including how she would exit in an emergency (Id. at 10-16).

        Based on his analysis, he identifies multiple safety precautions and designs

  which may have eliminated or reduced the likelihood of Anderson’s injury. Kerrigan

  opines that Anderson’s injuries would have been prevented if the forklift incorporated

  a door or other guard across the occupant entry doorway. To reach this position, in



                                       Page 10 of 21
Case 3:19-cv-00800-SPM Document 127 Filed 07/27/21 Page 11 of 21 Page ID #10207




  addition to the steps previously outlined, Kerrigan utilizes his previous experience

  with numerous other forklift accident cases in which operators suffered left leg

  amputations, as well as previous inspections of an exemplar truck (Doc. 76-7, pp. 17-

  19). He applies his expertise in biomechanics and kinematics to evaluate the forklift

  design.

         Additionally, he opines that a guard over the steered wheel would have reduced

  the likelihood that Mrs. Anderson would have been injured. He uses a diagram to

  show how a guard would have reduced the likelihood of injury (Doc. 76-7, pp. 19-20).

         Similarly, Kerrigan opines that if the current joystick configuration was

  modified, or if a deadman pedal was placed under the left foot of the operator

  compartment, it would have reduced the likelihood that Anderson would have been

  injured. He also opines that the use of a backrest sensor would have encouraged the

  operator to remain in a stable operator position and would have reduced the

  likelihood of injury. Raymond’s claim that Kerrigan’s testimony is unreliable and

  unqualified is unfounded. Kerrigan is qualified to render his expert opinion on the

  biomechanical aspects of the interaction of Anderson with the forklift based on his

  credentials and methodologies. Kerrigan’s biomechanical analysis is reliable and is

  based on witness’ statements, forklift design, testimony, and medical records. (Doc.

  76-7, pp. 4-9).

         III.   John Jeka

         The Court has reviewed the education, background, and training of John Jeka

  PhD and find him qualified to offer testimony on matters regarding human balance.



                                      Page 11 of 21
Case 3:19-cv-00800-SPM Document 127 Filed 07/27/21 Page 12 of 21 Page ID #10208




  Dr. Jeka received a PhD in Neuroscience from Florida Atlantic University, an MA in

  psychology from Tufts University, and is a professor and Chair of the Department of

  Kinesiology and Applied Physiology in the Department of Health Services at the

  University of Delaware. In addition to teaching at the University of Delaware, Dr.

  Jeka directs the Control of Balance and Locomotion Laboratory at the University

  which focuses on understanding the neural and biomechanical basis of human

  upright balance. Dr. Jeka has authored or co-authored a number of academic articles

  discussing balance as well as having served as the Executive Editor of the Journal of

  Motor Behavior.

        The Andersons tender the opinions of John Jeka, PhD., a renowned expert in

  his own field. His area of expertise is the study of human balance, what we reflexively

  do to maintain our balance when instability is induced, and what causes humans to

  lose their balance. The Andersons’ theory of the accident is that something caused

  instability in Anderson’s stance while operating this forklift. John Jeka, PhD. will

  offer opinions about what movements Anderson would have made instinctively in

  reaction to the sudden instability she was experiencing, one of which was widening

  her gait. In widening her gate, she may have moved her foot outside the forklift

  platform.

        Raymond offers many criticisms of Jeka’s opinions that the jury may find

  interesting, maybe compelling. However, Jeka’s training and experience are

  sufficient to allow him past the Daubert gate to the witness stand. His opinions are




                                      Page 12 of 21
Case 3:19-cv-00800-SPM Document 127 Filed 07/27/21 Page 13 of 21 Page ID #10209




  not the “unscientific speculation of a genuine scientist.” See Rosen v. Ciba-Geigy Corp.

  78 F.3d 316, 318 (7th Cir. 1996). His methodology is scientifically sound.

        IV.    Michael W. Rogers

        This court has considered the background, qualifications, and methodology of

  Michael W. Rogers, P.E. to determine whether he should be allowed to provide expert

  testimony on behalf of Raymond.

        Michael W. Rogers, P.E. has a bachelor’s degree in mechanical engineering

  from Iowa State University and a master’s degree in mechanical engineering from

  the University of Illinois at Chicago. He is a Licensed Professional Engineer in four

  states, including Illinois. He is licensed to operate different types of forklifts,

  including the one involved in the accident. Additionally, Rogers has a background in

  forklift design safety standards, as he is a member of the ANSI B56.1 safety

  committee. Currently, he works as a Principal Engineer in Fusion Engineering’s

  mechanical engineering group. His areas of expertise include design analysis,

  machine design, lift truck analysis, and material handling equipment analysis, and

  accident reconstruction. He has consulted in vehicular component testing, machine

  design, and accident reconstruction for a number of vehicles, including forklifts.

        Rogers offers several opinions regarding the accident and the design of the lift

  truck involved in the accident. He believes that the forklift was not unreasonably

  unsafe, did not possess any defects, was designed to be fit for its ordinary use, and

  complied with all industry regulations, and did not malfunction over the course of the

  accident. He contends that this model can be used in situations where a tipover event



                                       Page 13 of 21
Case 3:19-cv-00800-SPM Document 127 Filed 07/27/21 Page 14 of 21 Page ID #10210




  is possible and that exiting the lift is the safest action to take when such an event

  occurs, not staying inside the operator area.

        Furthermore, Rogers asserts that an open-back model forklift is the safest

  model and adding a rear operator guard would make the lift more unsafe. He states

  that there should be no circumstance where a lift operator’s limb would be forced out

  of the machine due to a lack of balance, as long as the operator is acting according to

  their training. There is no evidence that greater safety warnings nor any alternative

  design would have prevented Anderson’s injury. Moreover, a dual deadman pedal and

  more aggressive stopping mechanisms would not have prevented the injuries and

  present other hazards. Ultimately, Rogers believes that Anderson, by failing to follow

  her training, lift manuals, and industry standards, is responsible for her injury; there

  is nothing unsafe or defective about Raymond’s forklift model.

        Rogers has considerable credentials and experience in the field of mechanical

  engineering; he has the expertise to offer credible opinions regarding the design of

  the forklift in question here as well as its basic mechanics. Thus, he is qualified to

  offer an opinion regarding various forklift designs, their safety features, and their

  risks. Rogers is also qualified to offer testimony on the ANSI B56.1 safety standards.

  Though he does not have complete knowledge of how certain standards were reached,

  his status as a member of the committee illustrates his working knowledge of the

  history and progression of such safety standards. Daubert does not require an expert

  to have an exhaustive understanding of the methodology of how such standards were

  determined.



                                       Page 14 of 21
Case 3:19-cv-00800-SPM Document 127 Filed 07/27/21 Page 15 of 21 Page ID #10211




         However, his credentials render him to be unqualified to offer several opinions

  that are unrelated to the mechanics of the forklift itself. First, Rogers does not have

  the expertise necessary to make judgments regarding Anderson’s actions. He does not

  have the qualifications to credibly judge what a reasonable operator of a forklift would

  voluntarily or involuntarily do; he is not an expert in kinesiology or biomechanics.

  Second, Rogers is not qualified to provide testimony about the forces that caused

  Anderson to move, as he is not an expert in human balance. Therefore, he is prevented

  from offering opinions about the forces causing Anderson to exit the forklift as well

  as Anderson’s decision to exit the forklift.

         This court has determined that Rogers is qualified to present his opinions

  about the mechanics and features of the forklift in question, forklift safety standards,

  and the likelihood of a forklift accident, but is not qualified to testify about the various

  factors that may have caused Anderson to exit the forklift and her ability to

  voluntarily do so.

         In order for the testimony to be accepted, the expert must engage in reliable

  scientific methodology to reach their conclusions. Mr. Rogers has performed several

  field tests over his career to analyze the safety of various forklift designs. Recently,

  he conducted several off-dock tests using ATDs to make conclusions about the safety

  of rear doors on forklifts. The use of ATDs to conduct vehicle accident studies is well-

  documented as a reliable methodology within the scientific community, given the

  implausibility of using human subjects to conduct such testing. Requiring experts to




                                        Page 15 of 21
Case 3:19-cv-00800-SPM Document 127 Filed 07/27/21 Page 16 of 21 Page ID #10212




  conduct accident field tests to have reliable opinions is an impractically high bar to

  clear.

           Rogers analyzed forklift accidents that did occur and conducted the most

  ethically plausible method of simulating forklift accidents by using ATDs. Though

  the field tests are imperfect, ATDs are the most reliable substitute for humans.

           Finally, Rogers was personally involved in surveys that determined the

  frequency of accidents based on the type of forklift involved. He surveyed numerous

  companies in the greater Chicago area regarding forklift-related accidents. The

  survey was identical for each incident, and only accidents with first-hand

  confirmation were analyzed. Though the conclusions that Rogers reached can be

  subject to scrutiny during cross-examination, his qualifications and methodology

  undertaken in analyzing lift truck design and safety render his testimony admissible.

           Rogers’s opinions regarding the design and safety of the particular type of

  forklift are clearly relevant to this case. His analysis of the prototype as well as

  forklift safety features and standards will assist the jury in determining whether

  Raymond’s product is unreasonably unsafe in some manner. Further, his use of

  statistics and survey data regarding forklift accidents will provide the jury with

  important context for the accident in question.

           V.    Robert Kerla

           The Andersons seek to exclude the expert testimony of Robert Kerila (Doc. 86).

  The Court’s scheduling order required Raymond to disclose all experts by February

  1, 2021 (Doc. 49). Because Kerila was not disclosed as an expert witness by Raymond



                                        Page 16 of 21
Case 3:19-cv-00800-SPM Document 127 Filed 07/27/21 Page 17 of 21 Page ID #10213




  in a timely manner, he will not be permitted to testify as an expert witness at trial

  pursuant to Federal Rule of Evidence 702. However, because Kerila works as an

  engineer at Raymond and has personal knowledge related to the design issues in this

  case he will be permitted to testify as to factual matters within his personal

  knowledge pursuant to Federal Rule of Evidence 602.

        Additionally, to the extent any of Kerila’s testimony is deemed an opinion, his

  personal knowledge of the design of the forklift at issue qualifies him to give opinion

  testimony as a lay witness pursuant to Federal Rule of Evidence 701. Rule 701

  provides: “If a witness is not testifying as an expert, testimony in the form of opinion

  is limited to one that is: (a) rationally based on the witness’s perception; (b) helpful

  to clearly understanding the witness’s testimony or to determining a fact in issue;

  and (c) not based on scientific, technical, or other specialized knowledge within the

  scope of Rule 702.” Kerila’s personal knowledge of the design of the forklift qualifies

  him to offer opinion testimony that is “rationally based on his perception” and “helpful

  to clearly understanding [his] testimony or to determining a fact in issue.” Id.

  However, Kerila’s opinion testimony will not be allowed to be “based on scientific or

  technical knowledge that is within the scope of Rule 702.” Id.

        VI.    Kathleen Rodowicz

        This Court has reviewed the education, background, and training of Dr.

  Kathleen Rodowicz and find her qualified to offer opinions in relation to

  biomechanical engineering including on matters involving balance, accident

  reconstruction and analysis, and risk of injury during off deck events involving



                                       Page 17 of 21
Case 3:19-cv-00800-SPM Document 127 Filed 07/27/21 Page 18 of 21 Page ID #10214




  forklifts. The Andersons do not challenge Dr. Rodowicz’s expertise but rather

  challenge the relevancy of her conclusions and her methodology in coming to her

  conclusions in regard to the nature of the accident, her opinion on the effectiveness

  of a door to prevent the injury, and the risk of serious injuries if a person stays inside

  a forklift during an off-dock event.

          Dr. Rodowicz’s report provided nine primary conclusions that speak to three

  major subjects. First, that Anderson’s accident could not have occurred as described

  and that therefore she must have voluntarily placed her foot outside of the forklift

  prior to the accident. Second, that there is no data to support the conclusion that Dr.

  Kerrigan’s safety designs would have prevented Anderson’s accident. Third, that if

  an operator stays in the forklift during an off-dock event, the risk of serious injury is

  high.

          The Andersons have two objections about Dr. Rodowicz’s conclusions regarding

  the accident. First, they object to Dr. Rodowicz testifying about the forces and

  movements that are present when the model forklift is in operation. As part of Dr.

  Rodowicz’s investigation she went to the accident site and utilized an exemplar

  model, along with Rogers, to take physical measurements of the model as well as

  utilizing Vicon Blue Trident IMU’s to measure the accelerations of both the forklift

  and the operator during normal operation within the warehouse, including a similar

  path Anderson took prior to the accident. Dr. Rodowicz’s methodology in coming to

  this conclusion is based on sound scientific standards. The Andersons disagree with




                                         Page 18 of 21
Case 3:19-cv-00800-SPM Document 127 Filed 07/27/21 Page 19 of 21 Page ID #10215




  Dr. Rodowicz’s conclusion. However, she is qualified to render her opinion on the

  matter.

        Second, the Andersons object to Dr. Rodowicz’s conclusion that Anderson

  voluntarily left the compartment. As part of Dr. Rodowicz’s investigation she went to

  the accident site and utilized an exemplar model in addition to a surrogate of similar

  height and weight to Anderson. Dr. Rodowicz had the surrogate stand in a five point

  of contact position within the forklift and then try and place her left foot in front of

  the guide wheel in a manner consistent with Dr. Kerrigan’s injury position. Dr.

  Rodowicz also had the surrogate widen her stance by placing her left foot outside of

  the truck to simulate her widening her base in response to a postural disturbance.

  Dr. Rodowicz also took calculations of the forces applied during operation of an

  exemplar model by using Vicon Blue Trident IMU’s. In Dr. Rodowicz’s deposition

  testimony, she makes no claims as to why Anderson may have placed her foot outside

  of the operator area. Dr. Rodowicz came to her conclusion using an acceptable

  scientific method, and while the Andersons may disagree with Dr. Rodowicz’s

  conclusions, she is qualified to render her opinion on the matter.

        The Andersons also object to Dr. Rodowicz’s opinions that an operator

  compartment safety guard door on the model forklift will make the forklift less safe.

  Reviewing Dr. Rodowicz’s report she made two comments regarding a door. First,

  countering Dr. Kerrigan’s assertion that a door would have prevented Anderson’s

  injury: “there are no data to indicate that the presence of a rear door would prevent

  an operator from voluntarily placing a lower extremity outside of the running lines of



                                       Page 19 of 21
Case 3:19-cv-00800-SPM Document 127 Filed 07/27/21 Page 20 of 21 Page ID #10216




  a lift truck” (Doc. 85-2, p. 21). Dr. Rodowicz’s second comment about a door was

  describing the nature of the off-dock event that was being tested by ATDs “where the

  operator is forced to remain inside the occupant compartment of the lift truck due to

  the presence of a rear door” (Doc. 85-2, p. 22). Dr. Rodowicz does not appear to make

  any express claims that a rear door on the model forklift would make it inherently

  less safe, but rather in the context of when an operator is forced to stay inside the

  forklift during an off-dock event. Her testing and methodology are scientifically

  sound, so Dr. Rodowicz is qualified to express that conclusion.

        The Andersons additionally object to Dr. Rodowicz’s opinion that if a person

  remains in a forklift during an off-dock event they are likely to experience significant

  injuries. This conclusion by Dr. Rodowicz is drawn from various tests done over the

  years utilizing ATDs in which they are placed within the operator area of a forklift

  and dropped off a dock in several ways. From those tests, data is collected on forces

  applied and likely impact areas and is used to create an understanding of injuries

  that may occur and their severity. The Andersons contend that since ATDs do not act

  as humans would in an accident, any data collected from ATD testing is not reliable.

  While it is accepted that ATDs do not act as humans would in an accident, their use

  is widely accepted in the scientific community as it would be inappropriate to subject

  humans to the risk of serious injury in testing off-dock accidents with actual human

  occupants and numerous peer reviewed studies have validated the ability of ATDs to

  assess injury potential. Therefore, Dr. Rodowicz’s methodology, including relying on

  ATD testing, is based on sound scientific standards.



                                       Page 20 of 21
Case 3:19-cv-00800-SPM Document 127 Filed 07/27/21 Page 21 of 21 Page ID #10217




        As to relevancy, the Court finds that Dr. Rodowicz’s opinions are relevant to

  this case. Her testimony and opinions relate to the incident at issue and go to

  Raymond’s defense to the elements that must be proven at trial.

                                     CONCLUSION

        The Court GRANTS in part and DENIES in part the Andersons’ Motion to

  exclude expert testimony of Michael Rogers (Doc. 84). The Court DENIES the

  Andersons’ Motion to exclude expert testimony of Kathleen Rodowicz (Doc. 85). The

  Court GRANTS in part and DENIES in part the Andersons’ Motion to exclude

  opinion testimony of Robert Kerla (Doc. 86).

        The Court GRANTS in part and DENIES in part Raymond’s Motion to

  preclude testimony of John Meyer (Doc. 81). The court DENIES Raymond’s Motions

  to preclude testimony of Jason Kerrigan (Doc. 82) and John Jeka (Doc. 83).

        The Andersons’ Motions regarding their own experts’ opinions (Docs. 75, 76,

  and 77) are DENIED as MOOT.


        IT IS SO ORDERED.

        DATED: July 27, 2021


                                                 s/ Stephen P. McGlynn
                                                 STEPHEN P. McGLYNN
                                                 U.S. District Judge




                                     Page 21 of 21
